ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-174, concluding that ALCIDES T. ANDRIL of ELIZABETH, who was admitted to the bar of this State in 1976, should be censured for violating RPC 5.3(a) (failure to adopt and maintain reasonable efforts to ensure that nonlawyer employee conduct is compatible with professional obligations of lawyer), RPC 5.3(b) (failure to make reasonable efforts to ensure that nonlawyer employee conduct is compatible with professional obligations of lawyer), and RPC 8.1(a) (knowingly making false statement of material fact to disciplinary authorities), and good cause appearing;
It is ORDERED that ALCIDES T. ANDRIL is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.